Title: John Adams to the Marquis of Carmarthen, 6 Feb. 1786
From: Adams, John
To: Carmarthen, the Marquis of


          
            
              My Lord
            
            

              Grosvenor Square

              February 6 1786
            
          

          I have the Honour of transmitting to your Lordship a Copy of a
            Letter of the twenty first of December last, from His Majestys Consul General in the
            United States to their Secretary of State for the Department of foreign Affairs, which
            has been laid before Congress, who have been pleased to direct me to communicate it, to
            his Majesty, with this Information, that the Complaint Stated in it, being in general
            Terms, and unsupported by any particular Facts or Evidence, they do not think it
            necessary or proper, to take any measures in consequence of it: and with this assurance,
            that as it is their Determination the Treaty of Peace Shall be punctually observed by
            their Citizens, and that his Majesty’s Subjects Shall enjoy, in the United States,
              all the Rights which friendly and civilized Nations claim from each other,
            So they will always be ready to hear every Complaint, which may appear to be well
            founded, and to redress Such of them, as on Investigation Shall prove to be So. Let me
            request your Lordship to lay this Communication before His Majesty.
          Your Lordship will permit me to avail myself of this opportunity of
            remarking, that the Office of Consul General does not extend to Matters of this Kind;
            neither the Rights of Commerce, nor of Navigation being in question; and therefore that
            it was Delicacy towards his Majesty, rather than a Sense of the Propriety of Such an
            Application from a Consul General, which induced Congress to treat it, with this Mark of
            Attention.
          As the United States my Lord have a Minister Plenipotentiary,
            residing at this Court, in Consequence of a Proposition to that Purpose, made by his
            Britannic Majestys Ministers, through His Grace the Duke of Dorsett his Ambassador at
            Paris, Your Lordship will permit me, to propose to the Consideration of his Majestys
            Ministers the Expediency, as well as Propriety of Sending a Minister Plenipotentiary,
            from his Majesty to the United States of America. I am authorized My Lord to give
            Assurances that Congress expect Such a Minister, and are ready to receive and treat him
            in a manner, consistent with the Respect due to his Sovereign
          With great Respect I have the Honour / to be, my Lord, your
            Lordships / most obedient and most / humble servant

          
            
              John Adams
            
          
        